                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY PATRICK SHORT,                      :
    Plaintiff,                             :
                                           :
        v.                                 :      CIVIL ACTION NO. 19-CV-3020
                                           :
DAVID BYRNE, et al.,                       :
     Defendants.                           :

                                          ORDER

        AND NOW, this 14th day of August, 2019, upon consideration of Plaintiff

Harvey Patrick Short’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner

Trust Fund Account Statement (ECF No. 5), and his pro se Complaint (ECF No. 2),

which raises claims under 42 U.S.C. § 1983, it is ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    Harvey Patrick Short, #ME-6628, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court hereby directs the Superintendent of SCI Phoenix or other appropriate

official to assess an initial filing fee of 20% of the greater of (a) the average monthly

deposits to Short’s inmate account; or (b) the average monthly balance in Short’s

inmate account for the six-month period immediately preceding the filing of this case.

The Superintendent or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Short’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate
official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Short’s inmate account until the fees are paid. Each

payment shall reference the docket number for this case.

      3.     The Clerk of Court is directed to SEND a copy of this order to the

Superintendent of SCI Phoenix.

      4.     The Complaint is DEEMED filed.

      5.     The Complaint is DISMISSED with prejudice as to Defendant Officer

Kenney.

      6.      The Complaint is DISMISSED without prejudice as to Defendants

David Byrne, Sergeant Davis, Officer Tariff Hall, and Mike Moore.

      7.     Short is given thirty (30) days to file an amended complaint in the instant

case as to his claims that have not been dismissed with prejudice. Any amended

complaint shall (1) identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint, (2) be a complete

document that includes all claims upon which Short seeks to proceed, and (3) state the

basis for Short’s claims against each defendant. Short should provide enough

information for the Court to understand what happened to him. When drafting his

amended complaint, Short should be mindful of the Court’s reasons for dismissing his

claims as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

      8.     The Clerk of Court shall send Short a blank copy of the Court’s form
complaint to be used by a prisoner filing a civil rights action bearing the above civil

action number. Short may use this form to file his amended complaint in the instant

case if he chooses to do so.

       9.     If Short fails to file an amended complaint in accordance with paragraph

seven (7) of this Order, his case will proceed against Defendants GEO Group, Inc.,

Mariel, Krester, Francis, and Oscar only. Short may also notify the Court that he

desires to proceed only against those Defendants, and his original Complaint will be

ordered served at that time.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
